 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     _______________________________________
 7                                          )
     C&C OFFSET PRINTING CO. (USA), INC., )
 8                                          )                 Case No. MC19-0102RSL
                           Plaintiffs,      )
 9              v.                          )
                                            )                 ORDER TO ISSUE WRIT OF
10   LONE PINE PUBLISHING COMPANY,          )                 GARNISHMENT
                                            )
11                         Defendant,       )
                v.                          )
12                                          )
     AMAZON.COM, INC.,                      )
13                                          )
                           Garnishee.       )
14   _______________________________________)
15
           This matter comes before the Court on plaintiffs’ “Application for Writ of Garnishment”
16
     for property in which the defendant/judgment debtor, Lone Pine Publishing Company, has a
17
     substantial nonexempt interest and which may be in the possession, custody, or control of the
18
     garnishee, Amazon.com, Inc. The Court having reviewed the record in this matter, it is hereby
19
     ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by plaintiffs’
20
     counsel on August 2, 2019, at Dkt. # 1-2.
21
22
           Dated this 7th day of August, 2019.
23
24                                               A
25                                               Robert S. Lasnik
                                                 United States District Judge
26


     ORDER TO ISSUE WRIT OF GARNISHMENT
